Citation Nr: 0328034	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
gunshot would of the left ankle with post-traumatic changes, 
currently evaluated as 10 percent disabling.

2.  The propriety of the initial 10 percent evaluation 
assigned for varicose veins of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

In a July 1998 rating decision, the RO confirmed and 
continued a 10 percent evaluation for the veteran's service 
connected residuals of a gunshot wound to the left ankle with 
post-traumatic changes, but granted service connection and 
assigned an initial noncompensable rating for varicose veins 
of the left ankle, effective June 30, 1998.  The veteran 
appealed both assigned evaluations.  In a subsequent August 
2000 rating decision, the RO awarded an initial 10 percent 
rating for the varicose veins of the left ankle.

The veteran provided testimony at an April 2001 hearing 
before a Member of the Board of Veterans' Appeals (Board) at 
the RO.  A transcript of the hearing is of record.  The 
veteran identified medical records subsequent to 1999 from 
the Orlando VA Medical Center that have not been associated 
with the file. 

In August 2001, the Board remanded these matters to the RO 
for additional development, including, to obtain additional 
medical treatment records identified in the April 2001 
hearing, concerning the veteran's service-connected residuals 
of a gunshot wound of the left ankle and varicose veins of 
the left ankle and, additionally, to schedule a VA orthopedic 
examination.  The VA examination took place in March 2003.  
The veteran's claim has been returned to the Board for 
further appellate consideration.

The Board notes that the RO adjudicated the varicose veins 
claim as one for an increased rating.  However, in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court)-formerly, the United States Court 
of Veterans Appeals- in the case of  Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized  the 
issue on appeal as involving the propriety of the initial 
evaluation.  


REMAND

Per the August 2001 remand, the RO was requested to obtain 
the VA medical records from the Orlando VA Medical Center 
that were identified in the April 2001 hearing.  However, 
these records have not been associated with the file.  It 
does not appear that any attempt was made to obtain those 
records.  VA medical records are considered constructively of 
record.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Significantly, 
moreover, under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification that further efforts to obtain such 
records would be futile is provided.  See 38 C.F.R. 
§ 3.159(c)(1) (2002).  

Additionally, the Board also notes that in an October 2001 
letter, the RO requested that the veteran provide further 
information and/or evidence to support his claims for higher 
initial ratings within 60 days of the date of the letter.  In 
a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  As the 30-
day rule is misleading and detrimental to claimants, so too 
is the 60-day rule which the RO has given the veteran in the 
October 2001 letter.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

Accordingly, to ensure full compliance with due process 
requirements, these matters are hereby REMANDED to the RO for 
the following action:


1.  The RO should request the records of 
VA medical evaluation or treatment of the 
veteran for the left ankle wound and the 
varicose veins condition in the left 
ankle from the Orlando VA Medical Center.  
The RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159, 
regarding requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

2.  The RO should request that the 
veteran provide pertinent information (to 
include names, addresses, and dates of 
treatment), and, if necessary, 
authorization, to enable it to obtain 
outstanding pertinent medical records 
from any additional source(s).  After 
receiving the veteran's response, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Before transferring the claims file 
back to the Board, the RO must review the 
claims file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

5.  Thereafter, the RO should re-
adjudicate for a higher initial 
evaluation of the left ankle wound and 
varicose veins condition in light of all 
pertinent evidence and legal authority.  
The RO must document its consideration of 
whether "staged rating," pursuant to 
Fenderson, is warranted.  

6.  If the benefits sought on appeal remain denied, 
the RO must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (to include citation all 
additional legal authority considered, discussion 
of all pertinent evidence and legal authority, and 
clear reasons and bases for the RO's 
determinations) and afford them the appropriate 
time period for response before the claims file is 
returned to the Board for further appellate 
consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



